 



EXHIBIT 10.30
CITIZENS BANKING CORPORATION
MANAGEMENT INCENTIVE PLAN
2006

I.     PURPOSE:

  1.   Ensure achievement of strategic goals.     2.   Align management more
closely with shareholder     3.   Strengthen links between pay and performance.

II.   ELIGIBILITY:       Senior Vice Presidents and above and certain other
officers based upon corporate responsibility who are not participants in another
established incentive plan with payment amounts determined by performance in
relation to goal. Awards will be pro-rated based on months served for staff
members with less than 12 months of service in a Plan Year. Staff members become
eligible to participate in the plan by virtue of promotion or new hire. A staff
member who terminates employment before the Plan Year is not eligible to receive
an award.   III.   PARTICIPATION RATE:       The participation rate for
individual positions is benchmarked from market data research provided by
various surveys and consultants.   VI.   INCENTIVE COMPONENTS:       The
Management Incentive Plan components consist of:

  •   Initial factors: Net Interest Income, Low Cost Deposits, Total Deposits,
Fee Income, Net Charge-Offs, Non-Performing Assets and Expense Management.     •
  Secondary factors: A weighted EPS and ROE factor will be placed against the
initial factor weighted average to determine an adjusted weighted average
payout.     •   Tertiary factors: An NII Peer Ranking vs. Peer Group factor may
be used to determine the FINAL weighted average factor for the Corporate
Component portion of the payout.

V.   AWARD DETERMINATION:       Salary x Participation Rate x Service Factor =
Pool

Pool is broken for the Leadership Group Members as follows:



            75%     Components   Percentage    
Net Interest Income
    25 %  
Low Cost Deposits
    20 %  
Total Deposits
    10 %  
Fee Income
    15 %  
Net Charge-Offs
    10 %  
Non Performing Assets
    10 %  
Expense Management
    10 %  

          25%   Component   Percentage  
Discretionary
    100 %



     ü All independent components

 



--------------------------------------------------------------------------------



 



Pool is broken for the Senior Management and other Participants as follows:



            65%     Components   Percentage    
Net Interest Income
    25 %  
Low Cost Deposits
    20 %  
Total Deposits
    10 %  
Fee Income
    15 %  
Net Charge-Offs
    10 %  
Non Performing Assets
    10 %  
Expense Management
    10 %  

                  35%   Component           Percentage  
Line of Business
    ü          
Market
    ý       100 %
Discretionary
    þ          



     üAll independent components

VI.   PERFORMANCE FACTOR:       For the discretionary component, a performance
indicator of 0% to 150% will be applied. Goals should be set at levels that are
challenging to reach at 100% — Achievement should be based on meeting all
expectations in every way. It is possible to exceed 100% performance but this
type of evaluation should be reserved for truly extraordinary performance   VII.
  SERVICE FACTOR:       The service factor is equal to the number of months the
participant is employed with the corporation during the plan year. Example: 1.0
is equal to 12 months, .5 is equal to 6 months.   VIII.   AWARD PAYMENTS:      
All awards earned under Management Incentive Plan will be paid as soon as
practical following approval by the Compensation and Human Resources Committee.
  IX.   ADDITIONAL PROVISIONS:       The Management Incentive Plan shall be
administered by the Compensation and Human Resources Committee of the
Corporation.       While all attempts will be made to follow the incentive
formulas and metrics, subjective adjustments occasionally can and will be made
both upwards and downwards based on management discretion which will require CEO
approval. Adjustments will be considered based on value of an individual’s
contribution to performance during the year and not based on comparison to prior
year awards, comparison to peer’s incentive levels, attitude, effort, etc. In
general, subjective adjustments will be the exception and not the rule.
Management will however reserve the right to make these subjective adjustments
if necessary to be equally fair to shareholders and plan participants.       The
incentive award for the Chairman and President and CEO will be determined by the
Compensation and Human Resources Committee of Citizens Banking Corporation Board
of Directors.       A special award fund (Discretionary) equal to 15% of the
aggregate incentive award will be available for individual awards as determined
by the President and CEO. Awards from this fund are made to staff members who
are not participants in the Management Incentive Plan.       Awards for the
Discretionary Fund will be made only in recognition of exemplary achievements.
Distribution of all available amounts in this fund is not mandatory.      
Participation in the Management Incentive Plan shall not be construed as giving
any employee the right to continued employment with the corporation for the full
or for any subsequent period.

 



--------------------------------------------------------------------------------



 



Performance Plan Guidelines

  •   If participant is on corrective action on the last day of the quarter/year
they are not eligible for incentive payment     •   Minimum annual performance
rating of Productive required in most recent Annual Performance Review in both
Key Performance Activities and Competencies     •   This plan does not represent
a contract with any individual plan participant     •   The plan may be changed,
modified or terminated at any time throughout the plan year

X.   DISCRETIONARY AWARD GUIDELINES:       Objectives: Recognize and promote
exemplary individual performance or initiative.       Eligible Participants: All
staff members are eligible except staff members who are in established incentive
plans with payment amounts determined by performance in relation to established
goals.       Nomination Process: Managers would nominate staff member(s)
according to established guidelines. They would also obtain concurrence and
approval from their respective Direct Report to the CEO.       Monetary
Guidelines: Range of $500 to $3000. Larger amounts could be given in exceptional
circumstances.       Guidelines: Discretionary awards should be given in
recognition for one or more of the following performance criteria:

Earnings:

  •   Expense reduction     •   Revenue enhancement

Innovation:

  •   Continuous improvement efforts     •   Innovative delivery alternatives  
  •   Foresight and planning to prevent crises

Achievement:

  •   Unique/specialized skills or knowledge of value to the company, i.e., Key
Performers     •   Sustained high performance     •   Exemplary performance
during unusual circumstances or specific events     •   Special projects
completed in an exceptional manner or ahead of schedule     •   Extraordinary
client service

 



--------------------------------------------------------------------------------



 



     
MIP will be initially calculated based on the following components and payout
tier structure.

                                                                               
                                                                               
                                                                  Budget        
                                                         
25%
  Net Interest Income   Actual     *         *       *       *       *       *  
    *       *       *       *       *       *       *       *       *       *  
       
 
  2004 Actual = 275.3   % to Actual (Actual/Budget)     <98.7 %       98.7 %    
98.9 %     99.1 %     99.3 %     99.5 %     99.6 %     99.8 %     100 %    
100.2 %     100.4 %     100.5 %     100.7 %     100.9 %     101.1 %     101.3 %
  No Cap
 
  2005 Actual = 275.7   Payout Factor     0 %       50 %     55 %     60 %    
65 %     70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %  
  110 %     115 %     120 %        
 
  2006 Budget = *                                                              
                                                                               
                       
 
                                                                               
                    Budget                                        
20%
  Low Cost Deposits   Actual     *         *       *       *       *       *    
  *       *       *       *       *       *       *       *       *       *    
     
 
  2005 Actual = 2,747   % to Actual (Actual/Budget)     <90 %       90 %     91
%     92 %     93 %     94 %     95 %     96 %     97 %     98 %     99 %    
100 %     101.7 %     103.5 %     105.2 %     107.0 %   No Cap
 
  2006 Budget = *   Payout Factor     0 %       50 %     55 %     60 %     65 %
    70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     115 %     120 %        
 
      (YE Avg Bal)                                                              
                                                                               
                   
 
                                                                           
Budget                                                                
10%
  Total Deposits   Actual     *         *       *       *       *       *      
*       *       *       *       *       *       *       *       *       *      
   
 
  2005 Actual = 5,091   % to Actual (Actual/Budget)     <97.5 %       97.5 %    
97.9 %     98.2 %     98.6 %     98.9 %     99.3 %     99.6 %     100 %    
100.4 %     100.7 %     101.1 %     101.4 %     101.8 %     102.1 %     102.5 %
  No Cap
 
  2006 Budget = *   Payout Factor     0 %       50 %     55 %     60 %     65 %
    70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     115 %     120 %        
 
      (YE Avg Bal)                                                              
                                                                               
                   
 
                                                                           
Budget                                                                
15%
  Fee Income   Actual     *         *       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
 
  2004 Actual = 93.4   % to Actual (Actual/Budget)     < 94.2 %       94.2 %    
95.1 %     95.9 %     96.7 %     97.5 %     98.4 %     99.2 %     100 %    
100.8 %     101.6 %     102.5 %     103.3 %     104.1 %     104.9 %     105.8 %
  No Cap
 
  2005 Actual = 91.5   Payout Factor     0 %       50 %     55 %     60 %     65
%     70 %     75 %     80 %     85 %     90 %     95 %     100 %     105 %    
110 %     115 %     120 %        
 
  2006 Budget = *                                                              
                                                                               
                       
 
                                                                           
Budget                                                                
10%
  Net Charge-Offs   Actual     *         *       *       *       *       *      
*       *       *       *       *       *       *       *       *       *      
*  
 
  2004 Actual = 20.8   % to Actual (Actual/Budget)     > 119.0 %       119.0 %  
  116.3 %     113.6 %     110.9 %     108.1 %     105.4 %     102.7 %     100 %
    97.8 %     95.6 %     93.4 %     89.0 %     84.6 %     80.1 %     75.7 %    
71.3 %
 
  2005 Actual = 14.6   Payout Factor     0 %       50 %     55 %     60 %     65
%     70 %     75 %     80 %     85 %     90 %     95 %     100 %     110 %    
120 %     130 %     140 %     150 %
 
  2006 Budget = *                                                              
                                                                               
                       
 
                                                                           
Budget                                                                
10%
  Non Performing Loans   Actual     *         *       *       *       *       *
      *       *       *       *       *       *       *       *       *       *
      *  
 
  2004 Actual = 50.8   % to Actual (Actual/Budget)     > 111.1 %       111.1 %  
  109.5 %     107.9 %     106.3 %     104.7 %     103.2 %     101.6 %     100 %
    99.1 %     98.3 %     97.4 %     95.7 %     94.0 %     92.3 %     90.6 %    
88.9 %
 
  2005 Actual = 46.6   Payout Factor     0 %       50 %     55 %     60 %     65
%     70 %     75 %     80 %     85 %     90 %     95 %     100 %     110 %    
120 %     130 %     140 %     150 %
 
  2006 Budget = *                                                              
                                                                               
                       
 
                                                                           
Budget                                                                
10%
  Expense   Actual     *         *       *       *       *       *       *      
*       *       *       *       *       *       *       *       *       *  
 
  2004 Actual = 244.8   % to Actual (Actual/Budget)     >101.8 %       101.8 %  
  101.5 %     101.3 %     101.0 %     100.8 %     100.5 %     100.3 %     100 %
    99.9 %     99.7 %     99.6 %     99.3 %     99.0 %     98.8 %     98.5 %    
98.2 %
 
  2005 Actual = 243.0   Payout Factor     0 %       50 %     55 %     60 %    
65 %     70 %     75 %     80 %     85 %     90 %     95 %     100 %     110 %  
  120 %     130 %     140 %     150 %
 
  2006 Budget = *                                                              
                                                                               
                        100%   Payout % is incremental between tiers (ex. Each %
over budget earns x% additional incentive)                                      
                                                                               
                             
 
                                                                               
                                                                  EPS and ROE
factors will provide an additional weighted average calculation to be applied
against the above results.
 
                                                            Budget              
                                                                 
60%
  EPS Factor   Actual     *         *       *       *       *       *       *  
    *       *       *       *       *                                          
 
  2004 Actual = 1.74   % to Actual (Actual/Budget)     < 96.3 %       96.3 %    
97.1 %     97.8 %     98.5 %     99.3 %     100 %     100.7 %     101.5 %    
102.2 %     102.9 %     103.7 %   No Cap                                
 
  2005 Actual = 1.85   Payout Factor     0 %       85 %     88 %     91 %     94
%     97 %     100 %     103 %     106 %     109 %     112 %     115 %          
                             
 
  2006 Budget = *                                                              
                                                                               
                                                               
 
                                                            Budget              
                                                                 
40%
  ROE Factor   Actual     *         *       *       *       *       *       *  
    *       *       *       *       *                                          
 
  2004 Actual = 11.90   % to Actual (Actual/Budget)     < 94.4 %       94.4 %  
  95.5 %     96.7 %     97.8 %     98.9 %     100 %     101.1 %     102.2 %    
103.2 %     104.3 %     105.4 %   No Cap                                
 
  2005 Actual = 12.33   Payout Factor     0 %       85 %     88 %     91 %    
94 %     97 %     100 %     103 %     106 %     109 %     112 %     115 %      
                                 
 
  2006 Budget = *                                                              
                                                                               
                                                                100%   Payout %
is incremental between tiers (ex. Each % over budget earns x% additional
incentive)

Discretionary Modifier — Guidelines Only
An additional peer group ranking modifier may be used to determine final payouts
of MIP



      Component   Weighting NII   50% EPS   50%

                  Equates to x% payout Peer Ranking   Factor   @ 100% of budget
Above 75th Percentile   118%   100% Below 25th Percentile   59%   50% 2006 vs
2005 performance       (factor x 85%)




Peer Group*



1 Discretion may be used by the comp committee to over-ride the formula under
appropriate circumstances
2 Any adjustments for unusual items (such as acquisitions, divestitures) will
require comp committee approval
3 The above numbers will not include the impact of extra-ordinary items
4 The above numbers will be adjusted to neutralize the impact of equity
compensation
5 The above numbers will be adjusted to normalize the impact of equity
adjustments due to interest rate movements

 

 

*   Portions of this exhibit have been omitted pursuant to Citizens’ request to
the Secretary of the Securities and Exchange
Commission for confidential treatment pursuant to Rule 24b-2 under the
Securities and Exchange Act of 1934, as amended.